DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The amendment filed on 3/31/2021, responding to the office action mailed on 1/19/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action is claims 1, 4-13, and 15-16.  

Information Disclosure Statement
The Information Disclosure Statement filed on 3/25/2021 has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 



Allowable Subject Matter
Claims 1, 4-13, and 15-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1 and 4-7 are allowed because the prior art of record, US 2014/0340608 in view of US 2014/0145199, neither anticipates nor render obvious the limitations of the base claims 1 that recite “the buffer layer comprises a first via hole penetrating through the buffer layer, and an orthographic projection of the first via hole on the substrate base is at least partially overlapped with an orthographic projection of the first gate electrode on the substrate base; the connection electrode is electrically connected to the first gate electrode through the first via hole and the third via hole, and is electrically connected to the second gate electrode through the third via” in combination with other elements of the base claims 1.

Claims 8-12 are allowed because the prior art of record, US 2014/0340608 in view of US 2014/0145199 and US 2016/0013242, neither anticipates nor render obvious the limitations of the base claims 8 that recite “the buffer layer comprises a first via hole penetrating through the buffer layer, and an orthographic projection of the first via hole on the substrate base is at least partially overlapped with an orthographic projection of the first gate electrode on the substrate base; the connection electrode is electrically connected to the first gate electrode through the 

Claims 13 and 15-16 are allowed because the prior art of record, US 2014/0340608 in view of US 2014/0145199, neither anticipates nor render obvious the limitations of the base claims 13 that recite “the buffer layer comprises a first via hole penetrating through the buffer layer, and an orthographic projection of the first via hole on the substrate base is at least partially overlapped with an orthographic projection of the first gate electrode on the substrate base” in combination with other elements of the base claims 13.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TONG-HO KIM/Primary Examiner, Art Unit 2811